
	
		I
		111th CONGRESS
		2d Session
		H. R. 6419
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2010
			Mr. McDermott (for
			 himself, Mr. Levin,
			 Mr. Kildee,
			 Mr. Dingell,
			 Ms. Matsui,
			 Mr. Gutierrez,
			 Ms. Berkley,
			 Ms. Pingree of Maine,
			 Ms. Norton,
			 Mr. Stark,
			 Mr. Grijalva,
			 Ms. Hirono,
			 Mr. Conyers,
			 Ms. Lee of California,
			 Mr. Blumenauer,
			 Mr. Nadler of New York,
			 Ms. DeLauro,
			 Mr. Ellison,
			 Mr. Langevin, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Supplemental Appropriations Act, 2008 to
		  provide for the further extension of emergency unemployment benefits, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Unemployment Compensation
			 Continuation Act.
		2.Extension of
			 unemployment insurance provisions
			(a)In
			 general(1)Section 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended—
					(A)by striking November 30,
			 2010 each place it appears and inserting February 28,
			 2011;
					(B)in the heading for paragraph (2) of
			 subsection (b), by striking November 30, 2010 and inserting
			 February 28,
			 2011; and
					(C)in subsection (b)(3), by striking
			 April 30, 2011 and inserting July 31, 2011.
					(2)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note), is amended—
					(A)by striking December 1,
			 2010 each place it appears and inserting March 1, 2011;
			 and
					(B)in subsection (c), by striking
			 May 1, 2011 and inserting August 1, 2011.
					(3)Section 5 of the Unemployment
			 Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is
			 amended by striking April 30, 2011 and inserting July 31,
			 2011.
				(b)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended—
				(1)in subparagraph
			 (E), by striking and at the end; and
				(2)by inserting after
			 subparagraph (F) the following:
					
						(G)the amendments
				made by section 2(a)(1) of the Emergency
				Unemployment Compensation Continuation Act;
				and
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Unemployment Compensation Extension Act of
			 2010 (Public Law 111–205; 124 Stat. 2236).
			3.Temporary
			 modification of indicators
			(a)Indicators based
			 on rate of insured unemploymentSection 203(d) of the Federal-State
			 Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended
			 by inserting before the last sentence the following: Effective with
			 respect to compensation for weeks of unemployment beginning after the date of
			 enactment of the Emergency Unemployment
			 Compensation Continuation Act (or, if later, the date established
			 pursuant to State law), and ending on or before March 1, 2011, the State may by
			 law provide that the determination of whether there has been a State
			 on or off indicator beginning or ending any
			 extended benefit period shall be made under this subsection as if paragraph
			 (1)(A) had been amended by striking the preceding two calendar
			 years and inserting the preceding three calendar years;
			 except that, notwithstanding any such provision of State law, any week for
			 which there would otherwise be a State on indicator shall
			 continue to be such a week and shall not be determined to be a week for which
			 there is a State off indicator..
			(b)Indicators based
			 on rate of total unemploymentSection 203(f) of the Federal-State
			 Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is
			 amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)Effective with respect to compensation for
				weeks of unemployment beginning after the date of enactment of the
				Emergency Unemployment Compensation
				Continuation Act (or, if later, the date established pursuant to
				State law), and ending on or before March 1, 2011, the State may by law provide
				that the determination of whether there has been a State on or
				off indicator beginning or ending any extended benefit period
				shall be made under this subsection as if paragraph (1)(A)(ii) had been
				amended—
							(A)by striking either (or
				both) and inserting either (or all); and
							(B)by striking the preceding 2
				calendar years and inserting the preceding 3 calendar
				years.
							Notwithstanding any provision of a
				State law described in this paragraph, any week for which there would otherwise
				be a State on indicator shall continue to be such a week and
				shall not be determined to be a week for which there is a State
				off
				indicator..
				
